Citation Nr: 1113340	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-06 277	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability, and if so, whether the claim can be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from July to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied entitlement to service connection for a back condition.

The RO had previously denied entitlement to service connection for a back disability in a September 2006 rating decision.  The appellant does not appear to have submitted a notice of disagreement with this decision, but reportedly requested in February 2007, that it be reconsidered.

Evidence received subsequent to the September 2006 decision, includes service personnel records pertaining to the appellant's medical discharge from the Army Reserves.  Where VA receives relevant service department records at any time after a decision on a claim, and those records existed at the time of the prior decision, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2010).  Accordingly, this claim is being adjudicated on the merits without the requirement for new and material evidence.

The appellant provided testimony before the undersigned at a hearing at the RO in January 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As discussed above, the record demonstrates the existence of a current back disability or symptoms.  Moreover the appellant has testified that he had had back symptoms which had resolved prior to service, that he experienced back symptoms which began and worsened during active duty, and that his back symptoms have continued ever since.  He is competent to report current symptoms and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Therefore, the Veteran must be provided with a VA examination to determine the etiology of any current back disability, and if any such disability clearly and unmistakably pre-existed service, whether it clearly and unmistakably underwent no increase during active duty service from July to November 1969.  

Moreover, the Veteran testified during the Board hearing that he received treatment at the VA medical center (VAMC) in Albany, New York.  VA treatment records have not been obtained and associated with the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained following the procedures under 38 C.F.R. § 3.159 (2010).  

In response to a request for treatment records, D. Silverberg, a private acupuncturist, provided a statement that the Veteran was treated for strain/sprain of the thoracic and lumbar area and sciatic nerve involvement.  However, records of this treatment have not been obtained.

In addition, the Veteran reported treatment by Dr. Esposito beginning in 1987.  In January 2006, the RO requested records from Dr. Esposito for the period beginning in May 2004.  Dr. Esposito responded in February 2006 that he had treated the Veteran for back problems which the Veteran stated were related to service.  However, the relevant treatment records have not been obtained.    

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159.

The service personnel records submitted by the Veteran suggest that there may be additional relevant records.  VA has a duty to seek these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should seek records pertaining to the appellant's discharge from the Army Reserves, which reportedly occurred in 1971.

2.  The RO or AMC should obtain all records of the appellant's back treatment at the Albany VAMC.  

2.  The RO or AMC should seek records of the appellants treatment by Dr. Esposito and Ms. Silverberg in 38 C.F.R. § 3.159.

If the appellant fails to provide any necessary releases, he should be informed that he may submit the evidence himself.  He should be informed of any records that cannot be obtained.

3.  Once the above development has been completed, afford the appellant a VA examination to determine whether any current back disability is related to military service or, if any disability pre-existed service, whether it was permanently aggravated during active duty.  The examiner must review the claims folder and note such review in an examination report or addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should also determine whether any current back disability existed prior to service and if so, whether the disability underwent an increase in underlying disability during service.

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the appellant's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

5.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



